 

Case: 15-11916 Doc: 158 Filed: 10/26/18 Page: 1 of 1

IN THE UNITED sTATES BANKRUPTCY couRT ,, m rt
FoR THE wEsTERN DlsTRlcT oF oKLAHoMA _ :P'

 

 

ln re: ALEXANDER LOUlS BEDNAR, Case Number: 15-11916 TRC 3§1‘,;5 U,`I
Chapter 7 " "" h 25 FD L;: 20
Debtor. ~ . .. _“
CERTIFICATE OF SERVICE

 

This is to certify that on the /é>th day of October, 2018, a true and correct copy of the
Motion to Avoid ]udgment Lien of Franklin American Mortgage, filed on October Ii,
2018, was served via personal service to the registered agent of Franklin American
Mortgage Company:

Franklin American Mortgage
Corporation Company / Agent of Service
1833 South Morgan Road

oklahoma city 01< 73128 l %_
s/

Alexander Louis Bednar / Debtor
15721 Via Bella

Edmond, OK 73013

405 420 9030
bednarcgrtsy_lt@gma_il@m
Representing Debtor (self]

 

 

